TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                   JUDGMENT RENDERED NOVEMBER 25, 2015



                                 NO. 03-14-00661-CV


Devvy Kidd; John Kidd; M.J. Shadden; John Cole; R.M. Dailey; Tracy Stephens; Patricia
  Stroyick; Dorothy Morrow; Charles Morrow; Amy Williams; David Williams; Norman
 Kuehn; Elizabeth Theiss; Rebecca Gutierrez; Marie Nugent; Steve G. Crutchfield; Linda
   A. Crutchfield; Kendall C. Palmer; M.A. Kirk; Kaydene Jordan; Bobby Jordan; Tom
     Brazen; David J. Allen; Patt Allen; David Scot Houlette; Denis Lullenkamp; Kathy
 Lullenkamp; China Lanier; Donna Lee Wilson; Julia Nathan, M.D.; Giselle Ellis; Gerald
Sawyer; Beverely Hickman; Thomas Hickman; Cindy Carriger; Deborah Wiseman; Newly
    Sage; Russell Sage; Beth Biesel; Lacy Crary; Dardine Roedel; Harold Boenig; Joyce
      Kelley; Brenda Denholm; Michael Denholm; Mark Atkins; Robert Paul; Thelma
 Taormina; Nick Taormina; Sherman Rogers; Judy Chambers; Wayne Chambers; Jeffrey
   Emrich; Jill Freidman; Dolores Bolock; Bruce Bolock; Jackqulyn Bodenstedt; Twyla
   Parsons; Amanda M. Voelkel; Michelle T. Voelkel; Nell Reynolds; Stanley Reynolds;
 Katrina Evenhouse; Randall Evenhouse; Patricia Ignazio; Joseph Ignazio; Gina Gentile;
James Gentile; John Tyson; Steve Gagnon; Thomas Bailey; Alfreda Ballard; James Benge;
   Linda Rund; Frank Harriss; Sam Harris; Lysbeth Warneke; Ralph Shawver; Shelley
  McCoy; Brian Dansby; Mo Bond; David Bond; John Buffa; Melissa Gochnour; Jeffrey
   Gochnour; Amy Watkins; Donald Anderson; Carol Dean; Michelle Guy; Terry Guy;
 Evelyn Montalvo; Abel Montalvo; Gay Armstrong; Dave Armstrong; Diane Wilson; John
 Wilson; Beatrice Worley; Lawrence Worley; Eva Finegan; Patti Glass; Ken Glass; Dagne
Florine, Ph.D.; Cynthia Wilkes; Michael Wilkes; Lolly Nayola; John Tweedell; Carolynne
Tweedel; Marita Segal; Howard Segal; Rita Trauth; Dr. Christopher Trauth; Toni White;
    Janice Pearson; Ricky Pearson; JoAnn Louise Zant; Nathan Lloyd Zant; Hoi Heldt;
 Rochelle Wilkes; Corey Wilkes; Daryl Hampton; Kathleen Grimes; Brian Grimes; Cindy
    Schafer; Mary Stayton; Ellen Mickle; Ingrid Stassi; Joe Stassi; Gaye Haehnel; Billy
  Haehnel; Erin Konkel; Nancy Lochridge; Byron Lockridge; Gemi Powell; and Gregory
                                    Johnson, Appellants
                                             v.

    Texas Public Utility Commission, AEP Texas Central Company, AEP Texas North
    Company, CenterPoint Energy Houston Electric, LLC, Texas-New Mexico Power
           Company, and Oncor Electric Delivery Company, LLC, Appellees




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON
This is an appeal from the judgment signed by the district court on September 30, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.